Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (Claims 1-14) in the reply filed on 02/27/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites the limitation "the flexible portions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the flexible portions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the flexible portions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the actuator" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 4, 6-10, 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-4,6-10,12-13 of copending Application No. 16/452,223 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there are obvious variant other each other and present application is broader than copending applicant ’223.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 11-12, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al US6926669.
Regarding claim 1, Stewart discloses a delivery device (10)[fig.1] capable of delivering a pacing lead to the His bundle of a patient’s heart, the delivery device comprising: a handle(40)[See fig.1;[col.6,line 41]]]; an elongated sheath(20) having a proximal end(28) connected to the handle(40) and a distal end(26) remote from the handle (40)[fig.1][col.6,lines 40-43], a distal portion(30) of the sheath (20) having a plurality of 
Regarding claim 4, Stewart discloses wherein the distal end (26) of the sheath (20) has a distal end face (the distal end necessarily has a face), and the mapping electrodes (12, 13, 15) are exposed on the distal end face [see fig.1],[Column 6,lines 20-24;distal tip electrode 12(or electrodes) for RF ablation and/or EP mapping].
Regarding claim 5, Stewart discloses wherein the distal end (26) of the sheath (20) has a distal end face (the distal end necessarily has a face), and the mapping electrodes (13, 15) are spaced from the distal end face [see fig.1].
Regarding claim 11, Stewart discloses wherein the sheath (20) has a substantially straight configuration in an initial condition [see fig.1] and a dual hinged curved configuration in a use condition [see fig.2-7].
Regarding claim 12, Stewart discloses wherein the handle (40) includes a proximal handle portion and a distal handle portion, the proximal handle portion being connected to the distal handle portion by a rail so as to define a space between the proximal handle portion and the distal handle portion[see fig.1].
Regarding claim 13, Stewart discloses a rotatable actuator (42)[col.7,line 26] positioned in the space and connected to the proximal handle portion and the distal handle portion, rotation of the actuator (42) in a first direction is capable of moving the sheath toward the use condition and rotation of the actuator (42) in an opposite direction is capable of moving the sheath toward the initial condition[see fig.1](The push pull rings 44/46 in combination with deflection ring 42 are capable of performing the cited functions).
Regarding claim 14, Stewart discloses wherein the handle(40) has a longitudinal axis(24) and the proximal end (28) of the sheath (20) enters the handle (40) at a predetermined angle transverse to the longitudinal axis and exits the handle at the predetermined angle transverse to the longitudinal axis (24)[see fig.1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al US6926669 as applied to claim1 above, and further in view of Schwartz US2004/0220471.

Regarding claim 2, Stewart discloses wherein the distal end of the sheath(20) has a distal tip (distal with tip electrode 12)[see fig.1], and the mapping electrodes include two electrodes(13,15) but failed to disclose that the two electrodes are diametrically oppose one another at a position spaced from the distal tip of the sheath. However, Schwartz discloses a sheath 120 with two electrodes(124a) that are diametrically oppose one another at a position spaced from the distal tip of the sheath 120[see fig.7]( [0054],hemi-circular split-tip electrode arrangement). Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Stewart to have the two electrodes that are diametrically oppose one another at a position spaced from the distal tip of the sheath in view of Schwartz as such is an alternate method of placing electrode around a sheath.
Regarding claim 3, Stewart discloses substantially the invention as claimed but failed to 
disclose wherein the two electrodes are spaced apart by between about 1 mm and about 3 mm in a circumferential direction of the sheath. However, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the   In re Aller, 105 USPQ 233

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al US6926669 as applied to claim1 above, and further in view of Nguyen et al 2007/0270679.

Regarding claim 6, Stewart discloses substantially the invention as claimed but failed to disclose wherein the flexible portions of the sheath have a first Shore D hardness which is less than a second Shore D hardness of remaining portions of the sheath. However, Nguyen discloses that the flexible portions of the sheath have a first Shore D hardness 40 Durometer which is less than a second Shore D hardness 72 Durometer of remaining portions of the sheath [0039].Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Stewart to have the flexible portions of the sheath have a first Shore D hardness which is less than a second Shore D hardness of remaining portions of the sheath in view of Nguyen teaches in order to have deflectable shaft a deflectable loop forming distal[0039,Nguyen].
Regarding claim 7, Stewart discloses substantially the invention as claimed but failed to disclose wherein the flexible portions of the sheath have a Shore D hardness of between about 20 and about 40. However, Nguyen discloses a 40 Durometer [0039]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Stewart to have the flexible portions of the sheath have a Shore D hardness of between about 20 and about 40 in view of Nguyen teachings as such is well known shore D hardness.
Regarding claim 8, Stewart discloses substantially the invention as claimed but failed to disclose wherein the flexible portions of the sheath have a Shore D hardness of about 35. It would have been obvious to a person of ordinary skill in the art at the time the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Stewart discloses substantially the invention as claimed but failed to disclose that wherein the remaining portions of the sheath have a Shore D hardness of between about 60 and about 100. However, Nguyen discloses a 72 Durometer [0039]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Stewart to have the flexible portions of the sheath have a Shore D hardness of between about 60 and about 100 as such is well known shore D hardness
Regarding claim 10, Stewart discloses substantially the invention as claimed but failed to disclose that wherein the remaining portions of the sheath have a Shore D hardness of between about 70 and about 75. However, Nguyen discloses a 72 Durometer [0039]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Stewart to have the flexible portions of the sheath have a Shore D hardness of between about 70 and about 75 as such is well known shore D hardness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(a) Avitall US 5,441,483, Avitall discloses a medical device with handle 10, a rotatable actuator (20, 22), a sheath 14, a pull wire (24, 26) [see fig.1A].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792